PER CURIAM.
Credit Union, Credit Union employees, and relatives of decedent appeal an adverse judgment finding them liable for civil theft, conversion, breach of fiduciary duty and negligence, in connection with the liquidation of the decedent’s, treasury bill and the deposit of the proceeds into the decedent’s joint *630checking account. We reverse, finding no competent, substantial evidence in the record to support the jury’s conclusion that the appellants acted against the decedent’s wishes. See R. Hughes, Inc. v. Mitchell, 617 So.2d 767 (Fla. 1st DCA 1993); Espirito Santo Bank of Florida v. Agronomics Fin. Corp., 591 So.2d 1078 (Fla. 3d DCA 1991); Florida Dept. of Transp. v. Raiche, 527 So.2d 842 (Fla. 2d DCA), review denied, 534 So.2d 401 (Fla.1988); Coral Gables Fed. Sav. & Loan Ass’n v. City of Opa-Locka, 516 So.2d 989 (Fla. 3d DCA 1987), review denied, 528 So.2d 1181 (Fla.1988). Accordingly, the order below is reversed and remanded -with instructions to enter judgment in favor of the appellants.
Reversed and remanded with instructions.